DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second flow way” in claim 1, line 15, “distal flow communication structure” in claim 1, line 18 and “a combined flow way” in claim 1, line 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains more than 150 words and uses legal phraseology “distal flow communication means”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-10 and 12-15 are objected to because of the following informalities:  
Claim 1 recites the limitation “the expelling needle” in lines 21-22. There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation “the flow conducting flow inlet” in line 19. There is insufficient antecedent basis for this limitation in the claim.


Regarding claim 2, line 3, the limitation “a skin-piercing distal end” appears to be amended to recite “the skin-piercing distal end” in order to refer to “a skin-piercing distal end” in claim 1, line 8.

Claim 3 recites the limitation “the first” in line 9. There is insufficient antecedent basis for this limitation in the claim. Claim 3 appears to overcome the objection if “the first” is amended to recite “the first position”.

Regarding claim 3, line 5, the limitation “an amount of preservative” appears to be amended to recite “the amount of preservative” in order to refer to “an amount of preservative” recited in claim 1, line 16.

Claim 3 recites the limitation “the hollow conduit distal portion” in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner construes “the hollow conduit distal portion” as referring to “a distal portion” recited in claim 3, line 3.

Claim 5 recites the limitation “the first” in line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 5 appears to overcome the objection if “the first” is amended to recite “the first position”.

Claim 6 recites the limitation “the second” in line 3. There is insufficient antecedent basis for this limitation in the claim. 

Claim 6 recites the limitation “the first position” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation “the flow communication unit septum” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 12-15, line 1, the limitation “A flow communication unit” appears to be amended to recite “The flow communication unit” in order to refer to “A flow communication unit” recited in claim 11, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “a hollow tubular structure” recited in claim 1, line 8 and “the expelling needle” in lines 21-22 renders the claim indefinite because the original disclosure do not describe the hollow tubular structure and the expelling needle to be different structures whereas claim requires the expelling needle and a hollow 

Regarding claim 1, the limitations “a second flow way” in line 15 and “distal flow communication structure” in line 18 renders the claim indefinite because the original disclosure do not describe whether the structure of “a second flow way” and “distal flow communication structure” is same or not. One of ordinary skill in the art will not be able to clearly identify regarding which structure can considered as “a second flow way” and “distal flow communication structure”. For examination purposes, examiner construes “a second flow way” and “distal flow communication structure” are different structure.

Regarding claim 1, line 21, the limitation “a combined flow way” renders the claim indefinite because the claim is unclear if “a combined flow way” is referring to a flow way formed by combining “a first flow way” recited in claim 1, line 13 and “a second flow way” recited in claim 1, line 15 or additional. Additionally the original disclosure also not provide the basis for understanding the structure of “a combined flow way”. For examination purposes, examiner construes “a combined flow way” as being a flow way formed by combining “a first flow way” and “a second flow way”.

Claims 2-10 being dependent on claim 1 are also rejected.

Regarding claim 2, line 3, the limitation “a hollow expelling needle” renders the claim indefinite because the claim is unclear if “a hollow expelling needle” is same as “the expelling needle” recited in claim 1, lines 21-22 or additional. For examination 

Claim limitation “biasing structure moving the preservative unit from the second to the first position when the needle unit is disconnected from the flow communication unit” in claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure do not describe regarding what structures can be considered as biasing structure. The original disclosure do recite the use of “biasing means” on page 4, line 33 and “biasing spring” on page 11, line 3 but the original disclosure do not recite whether the “biasing means” or “biasing spring” is same as “biasing structure”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 7, line 2, the limitation “a tubular conduit” renders claim indefinite because the claim is unclear if “a tubular conduit” refers to “a hollow tubular structure” recited in claim 1, line 8 or additional. For examination purposes, examiner construes “a tubular conduit” same as “a hollow tubular structure”.

Regarding claim 8, lines 2-3, the limitation “an amount of fluid preservative” renders the claim indefinite because claim is unclear if “an amount of fluid preservative” refers to “an amount of preservative” recited in claim 1, line 16 or additional. For examination purposes, examiner construes “an amount of fluid preservative” to be same as “an amount of preservative” recited in claim 1. Claim 8 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 8 is amended to recite “the amount of preservative” instead of “an amount of fluid preservative”. Applicant is requested to amend the limitation “an amount of fluid preservative” in claim 9, line 3 based on any amendments to claim 8 to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Currently claim 9 is rejected for the same issues as presented in claim 8.
Claims 9 and 10 being dependent on claim 8 are also rejected.

Regarding claim 13, line 5, the limitation “an amount of fluid preservative” renders the claim indefinite because the claim is unclear if “an amount of fluid preservative” refers to “an amount of preservative” recited in claim 11, line 8 or additional. For examination purposes, examiner construes “an amount of fluid preservative” to be same as “an amount of preservative” recited in claim 11. Claim 13 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 13 is amended to recite “the amount of preservative” instead of “an amount of fluid preservative”. Applicant is requested to amend the limitation “an amount of fluid preservative” in claim 14, line 2 and in claim 15, lines 2-3 based on any amendments to claim 13 to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Currently claims 14 and 15 are rejected for same reasons as claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 2013/0018323 A1) in view of Bloch (US 3,354,881).
Regarding claim 1, Boyd teaches an assembly (figure 1) comprising (a) a cartridge 14 (paragraph 0063, lines 7-8) with drug-filled interior, (b) a flow conducting device 3, and (c) a flow communication unit (see “FC” in figure 2 below) adapted to provide flow communication between the cartridge 14 and the flow conducting device 3, 
the drug-filled cartridge 14 comprising:
an outlet (outlet of element 14 covered by element 1) sealed by a needle-penetrable septum 1, 
the flow conducting device 3 comprising: 
a hollow tubular structure 3 with a skin-piercing distal end (end of element 3 that gets inserted into the patient), and 
a proximal flow inlet (end of element 3 that receives fluid), 
the flow communication unit (see “FC” in figure 2 below) comprising: 
a proximal hollow needle 5 adapted to penetrate the needle-penetrable septum 1, 
a first flow way (route/channel inside element 5) in flow communication with the proximal needle 5 and comprising pressure-controlled valve structure 44, 
a second flow way (route/channel inside element 31) in flow communication with the first flow way (route/channel inside element 5), 
distal flow communication structure (route/channel inside element 3) adapted to provide flow communication between the second flow way (route/channel inside element 31) and the flow conducting flow inlet (end of element 3 that receives fluid), whereby: 
a combined flow way (route/channel inside elements 5 and 31) can be established between the cartridge interior 14 and the expelling needle 3 via the proximal needle 5 and the first and second flow ways when the cartridge 14, the flow 
the valve structure 44 is controlled to open when the cartridge interior is pressurized (paragraph 0064, during attachment of element 14 with element 4, interior of element 14 will be pressurized for few seconds when element 5 is pushing through element 5 to pierce element 1. Due to attachment of element 14 with element 4, element 44 gets opened). Boyd is silent regarding an amount of preservative arranged to react with a substance received by the second flow way, and the preservative can react with a substance introduced to the second flow way via the expelling needle.
However, Bloch teaches a design of a needle protector (figure 1) comprising an amount of preservative 17 arranged to react with a substance received by the second flow way (column 2, lines 22-25), and the preservative (column 2, lines 22-34) can react with a substance introduced to the second flow way via the expelling needle 15 for the purpose of protecting the fluid passing from the cartridge against the atmospheric or foreign contaminants (column 2, lines 22-34).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify assembly of Boyd to incorporate an amount of preservative arranged to react with a substance received by the second flow way, and the preservative can react with a substance introduced to the second flow way via the expelling needle as taught by Bloch for the purpose of protecting the fluid passing from the cartridge against the atmospheric or foreign contaminants (column 2, lines 22-34).

    PNG
    media_image1.png
    389
    205
    media_image1.png
    Greyscale


Regarding claim 2, Boyd discloses wherein the flow conducting device 3 is a needle unit 3, wherein the hollow tubular structure 3 is a hollow expelling needle 3 with a skin-piercing distal end (end of element 3 that gets inserted into the patient).

Regarding claim 7, Boyd discloses the needle unit 3 comprises a tubular conduit 3 comprising a proximal portion (portion of element 3 closer to element 31) with an open end (end of element 3 with an opening that allows communication between element 31 and element 3) forming the proximal flow inlet, and the second flow way (route/channel inside element 31) is adapted to receive the tubular conduit proximal portion (figure 2 where element 31 is connected to element 3) when the needle unit 3 is connected to the flow communication unit (see “FC” in figure 2 above).


a proximal hollow needle 5 adapted to penetrate a needle-penetrable septum 1, 
a first flow way (route/channel inside element 5) in flow communication with the proximal needle 5 and comprising pressure-controlled valve structure 44, 
a second flow way (route/channel inside element 31) in flow communication with the first flow way (route/channel inside element 5), 
distal flow communication structure (route/channel inside element 3) adapted to provide flow communication between the second flow way (route/channel inside element 31) and a flow conducting flow inlet (end of element 3 that receives fluid), 
wherein the valve structure 44 is controlled to open when the proximal hollow needle is pressurized (paragraph 0064, during attachment of element 14 with element 4, element 5 will be pressurized for few seconds when element 5 is pushing through element 5 to pierce element 1. Due to attachment of element 14 with element 4, element 44 gets opened). Boyd is silent regarding an amount of preservative arranged to react with a substance received by the second flow way.
However, Bloch teaches a design of a needle protector (figure 1) comprising an amount of preservative 17 arranged to react with a substance received by the second flow way (column 2, lines 22-25) for the purpose of protecting the fluid passing from the cartridge against the atmospheric or foreign contaminants (column 2, lines 22-34).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify assembly of Boyd to incorporate an amount of preservative arranged to react with a substance received by the second flow way as taught by Bloch for the purpose of protecting the fluid passing from the cartridge against the atmospheric or foreign contaminants (column 2, lines 22-34).

Regarding claim 12, Boyd discloses wherein the flow conducting device flow inlet (end of element 3 that receives fluid) is a needle unit flow inlet (end of element 3 that receives fluid).
Allowable Subject Matter
Claims 3-6, 8-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the closest prior art of record Boyd et al. (US 2013/0018323 A1) discloses a tubular conduit comprising a distal portion with an open end, the tubular conduit forming the second flow way but is silent regarding a preservative unit but is silent regarding a preservative unit comprising an amount of preservative and having a first axial position in which the hollow conduit distal portion is embedded in preservative, a second axial position in which the hollow conduit distal portion protrudes distally from the preservative unit which is taught by Bloch (US 3,354,881). However, the combination of Boyd in view of Bloch will result in modifying element 31 of Boyd to function in same manner as element 15 of Bloch and thus would result in Boyd’s device not operating for its intended purposes. Therefore, claim 3 is indicated allowable.

Claims 4 and 5 being dependent on claim 3 are also indicated allowable.

The closest prior art of record, Boyd et al. (US 2013/0018323 A1) in view of Bloch (US 3,354,881), fails to disclose wherein the preservative unit comprises biasing structure moving the preservative unit from the second to the first position when the 

The closest prior art of record, Boyd et al. (US 2013/0018323 A1) in view of Bloch (US 3,354,881) is silent regarding wherein the second flow way is in the form of a conduit comprising an amount of fluid preservative, the conduit being closed by a septum adapted to be penetrated by the tubular conduit proximal portion when the needle unit is connected to the flow communication unit in combination with other claimed limitations of claim 8.
Claims 9 and 10 being dependent on claim 8 are also indicated allowable.

Regarding claim 13, the closest prior art of record Boyd et al. (US 2013/0018323 A1) discloses a tubular conduit comprising a distal portion with an open end, the tubular conduit forming the second flow way but is silent regarding a preservative unit but is silent regarding a preservative unit comprising an amount of preservative and having a first axial position in which the hollow conduit distal portion is embedded in preservative, a second axial position in which the hollow conduit distal portion protrudes distally from the preservative unit which is taught by Bloch (US 3,354,881). However, the combination of Boyd in view of Bloch will result in modifying element 31 of Boyd to function in same manner as element 15 of Bloch and thus would result in Boyd’s device not operating for its intended purposes. Therefore, claim 13 is indicated allowable.

Claims 14 and 15 being dependent on claim 13 are also indicated allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Badia (US 5,340,359): discloses a design of an assembly that disinfects the needle when connecting two components of the assembly.
Badia (US 4,919,658): discloses a connection for catheters comprising an amount of preservative to disinfect the needle.
Basta et al. (US 2005/0043684 A1): discloses a needle with sealing valve wherein the valve opens based on pressurizing the cartridge.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/NILAY J SHAH/            Primary Examiner, Art Unit 3783